 
 
I 
109th CONGRESS 1st Session 
H. R. 1503 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Bishop of Utah (for himself, Mr. Matheson, and Mr. Cannon) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate certain lands in the Cedar Mountains in the State of Utah as wilderness, to ensure the compatibility of such wilderness and wildness study areas with continued access by the Armed Forces to the special use airspace and lands that comprise the Utah Test and Training Range, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Utah Test and Training Range Protection Act. 
2.DefinitionsIn this Act: 
(1)The term covered wilderness means the wilderness area designated by this Act and wilderness study areas located near lands withdrawn for military use and beneath special use airspace critical to the support of military test and training missions at the Utah Test and Training Range, including the Deep Creek, Fish Springs, Swasey Mountain, Howell Peak, Notch Peak, King Top, Wah Wah Mountain, and Conger Mountain units designated by the Department of the Interior. 
(2)The term Tribe means the Skull Valley Band of Goshute Indians. 
(3)The term Utah Test and Training Range means those portions of the military operating area of the Utah Test and Training Area located solely in the State of Utah. The term includes the Dugway Proving Ground. 
(4)The term Wilderness Act means Public Law 88–577, approved September 3, 1964 (16 U.S.C. 1131 et seq.). 
3.Military operations and overflights, Utah Test and Training Range 
(a)FindingsThe Congress finds the following: 
(1)The testing and development of military weapons systems and the training of military forces are critical to ensuring the national security of the United States. 
(2)The Utah Test and Training Range in the State of Utah is a unique and irreplaceable national asset at the core of the test and training mission of the Department of Defense. 
(3)The Cedar Mountain Wilderness Area designated by section 5, as well as several wilderness study areas, are located near lands withdrawn for military use or are beneath special use airspace critical to the support of military test and training missions at the Utah Test and Training Range. 
(4)The Utah Test and Training Range and special use airspace withdrawn for military uses create unique management circumstances for the covered wilderness in this Act, and it is not the intent of Congress that passage of this Act shall be construed as establishing a precedent with respect to any future national conservation area or wilderness designation. 
(5)Continued access to the special use airspace and lands that comprise the Utah Test and Training Range, under the terms and conditions described in this section, is a national security priority and is not incompatible with the protection and proper management of the natural, environmental, cultural, and other resources of such lands. 
(b)OverflightsNothing in this Act or the Wilderness Act shall preclude low-level overflights and operations of military aircraft, helicopters, missiles, or unmanned aerial vehicles over the covered wilderness, including military overflights and operations that can be seen or heard within the covered wilderness. 
(c)Special use airspace and training routesNothing in this Act or the Wilderness Act shall preclude the designation of new units of special use airspace, the expansion of existing units of special use airspace, or the use or establishment of military training routes over the covered wilderness. 
(d)Communications and tracking systemsNothing in this Act shall prevent any required maintenance of existing communications, instrumentation, or electronic tracking systems (or infrastructure supporting such systems) or prevent the installation of new communication, instrumentation, or other equipment necessary for effective testing and training to meet military requirements in wilderness study areas located beneath special use airspace comprising the Utah Test and Training Range, including the Deep Creek, Fish Springs, Swasey Mountain, Howell Peak, Notch Peak, King Top, Wah Wah Mountain, and Conger Mountain units designated by the Department of Interior, so long as the Secretary of the Interior, after consultation with the Secretary of the Air Force, determines that the installation and maintenance of such systems, when considered both individually and collectively, comply with section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782). 
(e)Emergency access and responseNothing in this Act or the Wilderness Act shall preclude the continuation of the memorandum of understanding in existence as of the date of enactment of this Act between the Department of the Interior and the Department of the Air Force with respect to emergency access and response. 
(f)Prohibition on ground military operationsExcept as provided in subsections (d) and (e), nothing in this section shall be construed to permit a military operation to be conducted on the ground in covered wilderness in the Utah Test and Training Range unless such ground operation is otherwise permissible under Federal law and consistent with the Wilderness Act. 
4.Planning process for Federal lands in Utah Test and Training Range 
(a)Analysis of military readiness and operational impactsThe Secretary of the Interior shall develop, maintain, and revise land use plans pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) for Federal lands located in the Utah Test and Training Range in consultation with the Secretary of Defense. As part of the required consultation in connection with a proposed revision of a land use plan, the Secretary of Defense shall prepare and transmit to the Secretary of the Interior an analysis of the military readiness and operational impacts of the proposed revision within six months of a request from the Secretary of Interior. 
(b)Limitation on rights-of-WaysThe Secretary of the Interior shall not grant or issue any authorizations for rights-of-way under section 501(a)(6) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761(a)(6)) upon Federal lands identified as inventory units UTU–020–086, UTU–020–088, UTU–020–095, UTU–020–096, UTU–020–100, UTU–020–101, UTU–020–103, UTU–020–104, UTU–020–105, and UTU–020–110, as generally depicted on the map entitled Wilderness Inventory, State of Utah and dated August 1979, until the later of the following: 
(1)The completion of a full revision of the Pony Express Area Resource Management Plan, dated January 12, 1990, by the Salt Lake Field Office of the Bureau of Land Management. 
(2)January 1, 2015. 
5.Designation and management of Cedar Mountain Wilderness, Utah 
(a)DesignationCertain Federal lands in Tooele County, Utah, as generally depicted on the map entitled Cedar Mountain Wilderness and dated March 7, 2004, are hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System to be known as the Cedar Mountain Wilderness Area. 
(b)WithdrawalSubject to valid existing rights, the Federal lands in the Cedar Mountain Wilderness Area are hereby withdrawn from all forms of entry, appropriation, or disposal under the public land laws, from location, entry, and patent under the United States mining laws, and from disposition under all laws pertaining to mineral and geothermal leasing, and mineral materials, and all amendments to such laws. 
(c)Map and description 
(1)As soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall transmit a map and legal description of the Cedar Mountain Wilderness Area to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(2)The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors in the map and legal description. 
(3)The map and legal description shall be on file and available for public inspection in the office of the Director of the Bureau of Land Management and the office of the State Director of the Bureau of Land Management in the State of Utah. 
(d)AdministrationSubject to valid existing rights and this Act, the Cedar Mountain Wilderness Area shall be administered by the Secretary of the Interior in accordance with the provisions of the Wilderness Act, except that any reference in such provisions to the effective date of the Wilderness Act (or any similar reference) shall be deemed to be a reference to the date of the enactment of this Act. 
(e)Land acquisitionAny lands or interest in lands within the boundaries of the Cedar Mountain Wilderness Area acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Cedar Mountain Wilderness Area. 
(f)Fish and wildlife managementAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the jurisdiction of the State of Utah with respect to fish and wildlife on the Federal lands located in that State. 
(g)GrazingWithin the Cedar Mountain Wilderness Area, the grazing of livestock, where established before the date of the enactment of this Act, shall be permitted to continue subject to such reasonable regulations, policies, and practices as the Secretary of the Interior considers necessary, as long as such regulations, policies, and practices fully conform with and implement the intent of Congress regarding grazing in such areas, as such intent is expressed in the Wilderness Act, section 101(f) of Public Law 101–628 (104 Stat. 4473), and appendix A of the Report of the Committee on Interior and Insular Affairs to accompany H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(h)Buffer zonesCongress does not intend for the designation of the Cedar Mountain Wilderness Area to lead to the creation of protective perimeters or buffer zones around the wilderness area. The fact that nonwilderness activities or uses can be seen or heard within the wilderness area shall not, of itself, preclude such activities or uses up to the boundary of the wilderness area. 
(i)Release from wilderness study area statusThe lands identified as the Browns Spring Cherrystem on the map entitled Proposed Browns Spring Cherrystem and dated May 11, 2004, are released from their status as a wilderness study area, and shall no longer be subject to the requirements of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)) pertaining to the management of wilderness study areas in a manner that does not impair the suitability of those areas for preservation of wilderness. 
6.Bureau of Land Management land in Utah take into trust for Skull Valley Band of Goshutes 
(a)Placement in trustNot later than December 31, 2005, the Secretary of the Interior shall place the land identified on the map entitled ______ and dated _______ into trust for the purposes of economic development for the Tribe. At least 30 days before placing the land in trust for the Tribe, the Secretary shall publish in the Federal Register legal descriptions of the land to be placed in trust. 
(b)Management of trust landThe land placed into trust for the Tribe under subsection (a) shall be administered in accordance with laws generally applicable to property held in trust by the United States for Indian Tribes, except that the land shall immediately revert to the administrative control of the Bureau of Land Management if the Tribe— 
(1)sells, or attempts to sell, any part of the land; or 
(2)attempts to facilitate or allow any commercial activity to take place on the land that is not in compliance with the laws of the State of Utah, including section 19–3–315 Utah Code Annotated. 
(c)EffectNothing in this section— 
(1)affects any valid right-of-way, lease, permit, mining claim, grazing permit, water right, or other right or interest of any person or entity (other than the United States) in or to the trust land that exists before the date on which the land is placed in trust for the Tribe under subsection (a); 
(2)enlarges, impairs, or otherwise affects a right or claim of the Tribe to any land or interest in land based on Aboriginal or Indian title that exists before the date of the enactment of this Act; 
(3)constitutes an express or implied reservation of water or water right for any purpose with respect to the trust land; or 
(4)affects any water right of the Tribe that exists before the date of the enactment of this Act. 
7.Relation to other lands and laws 
(a)Other landsNothing in this Act shall be construed to affect any Federal lands located outside of the covered wilderness or the management of such lands. 
(b)Conforming repealSection 2815 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852) is amended by striking subsection (d). 
 
